Exhibit 10.5(b)
June 9, 2009
Graham Capital Management, L.P.
Rock Ledge Financial Center
40 Highland Avenue
Rowayton, CT 06853
Attention: Mr. Paul Sedlack
     Re: Management Agreement Renewals
Dear Mr. Sedlack:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Salomon Smith Barney Diversified 2000 Futures Fund L.P.     •   Salomon
Smith Barney Fairfield Futures Fund L.P.     •   Smith Barney Diversified
Futures Fund L.P. II     •   Smith Barney Diversified Futures Fund L.P.     •  
Citigroup Diversified Futures Fund L.P.     •   Citigroup Fairfield Futures Fund
L.P. II     •   CMF Graham Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

          Very truly yours,    
 
        CITIGROUP MANAGED FUTURES LLC    
 
       
By:
  /s/ Jennifer Magro    
 
       
 
  Jennifer Magro    
 
  Chief Financial Officer & Director    
 
        GRAHAM CAPITAL MANAGEMENT, L.P.    
 
       
By:
  /s/ Paul Sedlack    
 
       
 
        Print Name: Paul Sedlack    
 
        JM/sr    

 